Electronically Filed
                                                        Supreme Court
                                                        SCWC-30692
                                                        12-JUL-2012
                                                        10:51 AM



                          NO. SCWC-30692

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

        MARCO RODRIGUES, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30692; CR. NO. 08-1-0293)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,
    and Circuit Judge To#oto#o, assigned by reason of vacancy)

          The Application for Writ of Certiorari filed on May 29,

2012 by Petitioner/Defendant-Appellant Marcos Rodrigues is hereby

accepted and will be scheduled for oral argument.      The parties

will be notified by the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawai#i, July 12, 2012.


James S. Tabe,                   /s/ Mark E. Recktenwald
for petitioner
                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Fa#auuga L. To#oto#o